Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  The claim depends from cancelled Claim 6. For the purpose of examination, Claim 13 will be treated as depending from Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby (US 2016/0312628) in view of Oboodi (US20180347049).  Claims 3-5 evidenced by German (German, Thermodynamics of sintering, Sintering of Advanced Materials, Woodhead Publishing Series in Metals and Surface Engineering, 2010, pt. 3-32).
	Regarding Claims 1, 8, 10-13, and 24, Kirby teaches a method comprising depositing an environmental barrier coating (EBC) on a ceramic or ceramic matrix composite (CMC) substrate to form an as-deposited EBC (abstract).  Kirby teaches an embodiment of heat treating the as-deposited EBC following the deposition of the as-deposited EBC on the substrate to form a heat treated EBC; and subsequently depositing an abradable coating on the heat treated EBC to form an as-deposited abradable coating ([0056], [0105]).  It would have been prima facie obvious to one of ordinary skill in the art to modify the sintering of Kirby to be after deposition steps for any or all of the layers, as suggested by Kirby, because Kirby teaches some or all of the layers can be applied before sintering is carried out and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the structure of Kirby with any deposition-sintering pattern.
	Kirby teaches heat treating the as-deposited abradable coating following deposition of the abradable coating on the EBC to form a heat treated abradable coating ([0057]-[0058]).
Kirby teaches sintering of the abradable coating at a rate of 1-15 degrees C per min ([0093]). Kirby teaches sintering the abradable coating at a temperature of 1100-1375 degrees C ([0093]), i.e. above a temperature of 1099C. Kirby teaches in the sintering process of the as-deposited abradable coating coarse particles act to take away the driving force for densification during the heat treatment such that the product is a porous layer, i.e. the heat treating maintains a porosity of the heat treated coating as compared to the as-deposited coating.  
	Kirby does not explicitly teach sintering the EBC at a controlled rate; however, Oboodi teaches sintering an EBC layer at a rate exceeding 300 degrees C per min ([0056]). Oboodi teaches sintering the EBC at a temperature of 1400 to about 1800 degrees C ([0056]), i.e. above a temperature of 1099C.   It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the EBC sintering of Kirby to include rates and temperatures as taught in Oboodi, because they are known sintering conditions in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving film of Kirby with sintering conditions as taught in Oboodi.
	Kirby teaches the abradable coating has a porosity of 5-50% ([0015]).  Kirby teaches EBC having a porosity of 15% or less ([0110]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the porosity of Kirby to be any of the taught porosities, including those within the claimed range, because Kirby teaches they are all suitable for use with the invention and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the film of Kirby with any of the taught porosities. 
	Regarding Claims 2 and 21, Kirby teaches sintering reduces porosity and increases density ([0060]) and teaches sintering the EBC ([0056]).
	Regarding Claims 3-5, Kirby teaches heat treating and the resultant EBC being hermetic ([0042], [0056]).  Kirby does not explicitly teach the heating at a controlled rate selected close interconnected pores and microcrack networks of the heat-treated EBC compared to the as-deposited EBC; however,
German evidences the closing of interconnected pores and microcrack networks inherent to the heat treating of Kirby.  German teaches stages of sintering wherein in the final stage of sintering to a hermetic state pores collapse into closed spheres and are not interconnected (1.1 Introduction) or open to the external surface (1.2 The sintering process).  German teaches during intermediate stage sintering the pores form a tubular network that is attached to the grain boundaries and as densification occurs the pores shrink while simultaneous grain growth stretches the pores until the elongated thinning pores pinch off into closed spherical pores (1.7 Microstructure gradients), i.e. closing microcrack network.  
	Regarding Claim 14, Kirby teaches burnout of the organic processing aids ([0091]). Kirby teaches burnout of secondary material in service such that porosity is left in its place ([0039], [0046]).
	Regarding Claim 15, Kirby teaches rare earth disilicates in the EBC ([0036]) and in the abradable coating ([0060]).
	Regarding Claim 16, Kirby teaches slurry or thermal spray coating of EBC layers ([0056]).
	Regarding Claim 17, Kirby teaches the heat treated EBC is a substantially hermetic EBC ([0039]).
	Regarding Claim 9, Kirby teaches a controlled rate of 1-15C/min ([0090]-[0093]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the heating rate of Kirby to be any of the taught heating rates, including those within the claimed range, because Kirby teaches they are all suitable for use with the invention and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the film of Kirby with any of the taught heating rates.	
	Regarding Claims 22-23, Kirby and Oboodi are silent as to the scientific explanation of the functioning of the sintering process and do not explicitly disclose the claimed limitations; however, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established, In re Best, 195 USPQ 430, 433 (CCPA 1977).  With regard to the “rate is such that an amorphous phase of the as- deposited EBC flows to fill pores and/or microcracks of the as-deposited EBC before transitioning to crystalline phase” and “rate is such that an amorphous phase of the as-deposited abradable coating transitions to crystalline phase without flow of the amorphous phase to fill pores and/or microcracks” limitations, when the structure recited in the prior art is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.  In this situation, the prior art exemplifies the applicant's claimed materials and heating rates, so the claimed scientific explanation of the flow and crystallization relating to the materials and heating rates are present in the prior art.  Absent an objective evidentiary showing to the contrary, the addition of the physical properties to the claim language fail to provide patentable distinction over the prior art of record.

Response to Arguments
Applicant’s arguments, see amendments, filed 2/10/2022, with respect to the previous prior art rejections in view of Kirby (US 2016/0312628) alone have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.
Applicant's other arguments filed 2/10/2022 have been fully considered but they are not persuasive.
	Applicant argues Kirby fail to disclose wherein heat treating the as-deposited abradable coating includes heating the as-deposited abradable coating at a second controlled rate that is less than the first controlled rate, wherein heating the as-deposited abradable coating at the second controlled rate maintains a porosity of the heat treated abradable coating as compared to the as-deposited abradable coating.  In response to applicant’s argument, Kirby teaches sintering of the abradable coating at a rate of 1-15 degrees C per min, corresponding to the claimed second controlled rate ([0093]), and Oboodi teaches sintering an EBC layer at a rate exceeding 300 degrees C per min, corresponding to the first controlled rate ([0056]), i.e. the second controlled rate is less than the first controlled rate. Kirby teaches in the sintering process of the as-deposited abradable coating coarse particles act to take away the driving force for densification during the heat treatment such that the product is a porous layer, i.e. the heat treating maintains a porosity of the heat treated coating as compared to the as-deposited coating.  
Applicant argues the cited portion of Kirby fails to establish that a person skilled in the art would know the influence of temperature rate during heat treatments. Applicant argues that Kirby does not identify that the rate of heat treatment of both an EBC and an abradable layer may be used to tailor the porosity or density of each of the EBC and abradable layers separately from each other.  The examiner notes that Oboodi is applied as to the heat treatment rate of the EBC layer.  In response to Applicant’s argument, the combined references teach temperature rates within the claimed ranges as discussed above.  Regarding the “influence” of the temperature rate, the claiming of a new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).  MPEP 2112  I.
Applicant argues Kirby does not identify a process in which an EBC is heat treated 1) prior to the deposition of an abradable layer on the EBC and 2) with a different heating rate than that of a heat treatment of an abradable layer deposited on the heat treated EBC. Applicant argues Kirby does not provide any guidance that would lead a person skilled in the art to heat treat an EBC layer at a first controlled rate prior to the deposition of an abradable layer, and then deposit and heat treat an abradable layer on the EBC layer at a second controlled rate less than the first controlled rate.  The examiner notes that Oboodi is applied as to the heat treatment rate of the EBC layer.  In response to applicant’s argument, , the combined references teach temperature rates within the claimed ranges as discussed above.  Kirby teaches an embodiment of heat treating the as-deposited EBC following the deposition of the as-deposited EBC on the substrate to form a heat treated EBC; and subsequently depositing an abradable coating on the heat treated EBC to form an as-deposited abradable coating ([0056], [0105]).
Applicant argues Kirby does not teach where the heat treatment of an as-deposited abradable coating is at a second controlled rate that maintains a porosity of the heat treated abradable coating as compared to the as-deposited abradable coating. Applicant argues Kirby does not provide any guidance that would lead a person skilled in the art to heat at the second controlled rate to maintains a porosity of the heat treated abradable coating as compared to the as-deposited abradable coating. In response to applicant’s argument, Kirby teaches in the sintering process of the as-deposited abradable coating coarse particles act to take away the driving force for densification during the heat treatment such that the product is a porous layer, i.e. the heat treating maintains a porosity of the heat treated coating as compared to the as-deposited coating.  
Applicant argues the dependent claims are allowable for the same reasons; however, this is not convincing as discussed above.
Applicant has added claims 21-24 to the pending application. These claims are addressed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712